Exhibit 10.86

 

CONFIDENTIAL

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 14,
2013, is entered into by and between Clean Energy Fuels Corp., a Delaware
corporation (the “Company”), Green Energy Investment Holdings LLC (“Green”), and
T. Boone Pickens (“TBP” and, together with Green, “Holders”).

 

RECITALS

 

WHEREAS, the Holders have acquired Convertible Promissory Notes initially issued
by the Company on July 11, 2011 for the aggregate principal amount of $50
million and bearing a cash interest rate of 7.5% (the “First Tranche Note”), and
Convertible Promissory Notes initially issued by the Company on July 10, 2012
for the principal amount of $50 million and bearing a cash interest rate of 7.5%
(the “Second Tranche Note,” and together with the First Tranche Note, the
“Convertible Notes”) from Chesapeake NG Ventures Corporation, an Oklahoma
corporation (the “Seller”), pursuant to a Note Purchase Agreement among the
Company, the Seller, Chesapeake Energy Corporation, an Oklahoma corporation, and
the several Holders dated as of June 14, 2013 (the “Purchase Agreement”);

 

WHEREAS, pursuant to the Purchase Agreement, the Company cancelled the
Convertible Notes in the name of the Seller and reissued notes of like tenor and
of equivalent aggregate face value to and in the names of the Holders (the
“Replacement Notes”);

 

WHEREAS, pursuant to the Purchase Agreement, the Holders have acquired all of
Seller’s rights, title and interest to and under the Registration Rights
Agreement by and between the Company and the Seller dated as of June 11, 2011
(the “Original Registration Rights Agreement”) pursuant to which the Company
previously filed with the Securities and Exchange Commission a Registration
Statement under the 1933 Act on Form S-3 (Registration No. 333-187085, initially
filed on March 6, 2013 and amended May 3, 2013) (as amended, the “Existing
Registration Statement”) registering for resale by the Seller the shares of the
Company’s Common Stock for which the Convertible Notes could be converted or
exchanged;

 

WHEREAS, by virtue of the Holders’ acquisition of all of the Seller’s rights,
title and interest to and under the Original Registration Rights Agreement, the
shares of the Company’s Common Stock for which the Replacement Notes can be
converted or exchanged (the “Registered Shares”) are required to be registered
for resale by the Holders;

 

WHEREAS, the Company and Green have entered into a Loan Agreement, dated as of
June 14, 2013 (the “Green Loan Agreement”), in connection with the outstanding
Convertible Notes acquired by Green and Green’s funding an additional
$35,000,000 to the Company (the “Green Loan”); and the Company and TBP have
entered into a Loan Agreement dated as of June 14, 2013 (the “TBP Loan
Agreement” and, collectively with the Green Loan Agreement, the “Loan
Agreements”), in connection with the outstanding Convertible Notes acquired by
TBP and TBP’s funding an additional $15,000,000 to the Company (the “TBP Loan”
and, collectively with the Green Loan, the “Loans”);

 

--------------------------------------------------------------------------------


 

WHEREAS, under certain conditions all or part of each Convertible Note to be
issued concurrently with the funding of the Green Loan and TBP Loan,
respectively, is convertible or exchangeable for shares of the Company’s Common
Stock (the “Additional Shares”);

 

WHEREAS, the Company has agreed to provide certain rights to Holders with
respect to the Additional Shares and Registered Shares as set forth in this
Agreement; and

 

WHEREAS, this Agreement is being executed and delivered concurrently with the
execution of the Loan Agreements.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                                      REGISTRATION RIGHTS

 

(a)                                 Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Loan Agreements.  As used in this
Agreement, the following terms shall have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

 

“Common Stock” means the shares of common stock of the Company, par value
$0.0001.

 

“Effective Date” means the date the Registration Statement has been declared
effective by the SEC.

 

“Effectiveness Deadline” means the date that is (i) thirty (30) days after each
respective Filing Deadline if the Registration Statement is not subject to
review by the SEC, or (ii) ninety (90) days after each respective Filing
Deadline if the Registration Statement is subject to review by the SEC.

 

“Filing Deadline” means the 180th calendar day following the issuance of
Registrable Securities received in exchange for some portion of the Loans.

 

“Majority Holders” shall mean the holders of a majority of the aggregate amount
of the Registrable Securities on an as-converted basis.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

2

--------------------------------------------------------------------------------


 

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and the declaration or ordering of effectiveness of
such Registration Statement(s) by the SEC.

 

“Registrable Securities” means the Additional Shares and Registered Shares,
together with any shares of capital stock issued or issuable with respect to the
Additional Shares and Registered Shares as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, issued to or
held by Holders.

 

“Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

 

“Rule 144” means Rule 144 promulgated under the 1933 Act or any successor
rule or other similar rule or regulation of the SEC that may at any time permit
Holders to sell securities of the Company to the public without registration.

 

“SEC” means the United States Securities and Exchange Commission.

 

(b)                                 Mandatory Registration.

 

(i)                                     The Company shall prepare, and no later
than the applicable Filing Deadline, file with the SEC, a Registration Statement
on Form S-3 covering the resale of all unregistered Registrable Securities then
issued or issuable with respect to the amounts advanced under the Convertible
Notes and Loans as of the date such Registration Statement is initially filed
with the SEC.  If Form S-3 is unavailable for such a registration, the Company
shall use such other form as is available for such a registration.

 

(ii)                                  The Company shall use its commercially
reasonable efforts to have such Registration Statement declared effective by the
SEC as soon as practicable, but in no event later than the applicable
Effectiveness Deadline, and shall use its commercially reasonable efforts to
keep such Registration Statement continuously effective under the 1933 Act until
all Registrable Securities covered by such Registration Statement (A) have been
sold, thereunder or pursuant to Rule 144, or (B) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the Majority Holders (the “Effectiveness Period”).

 

(iii)                               On or before the 45th calendar day following
the first date on which Green has made its advance of $35,000,000 under the
Green Loan Agreement to the Company, and TBP has made its advance of $15,000,000
under the TBP Loan Agreement to the Company, the Company shall, if permitted,
prepare and file with the SEC a supplement or a post-effective amendment to the
Existing Registration Statement, or a new Registration Statement, covering the
resale of all unregistered Additional Shares then issued or issuable with
respect to the amounts advanced under the Loan Agreements as of the date the
supplement or post-effective amendment is filed with the SEC.  For the avoidance
of doubt, failure by the Company to comply with the foregoing obligation shall
constitute a Maintenance Failure.

 

3

--------------------------------------------------------------------------------


 

(iv)                              Promptly after the date hereof, the Company
shall prepare and file with the SEC a supplement to the Existing Registration
Statement reflecting the sale of the Convertible Notes to the Holders.

 

(c)                                  Piggyback Registration.

 

(i)                                     If (but without any obligation to do so)
following the expiration of the Effectiveness Period the Company proposes to
register (including for this purpose a registration effected by the Company for
stockholders other than Holders) any of its capital stock or other securities
under the 1933 Act in connection with a fully underwritten firm commitment
public offering of such securities (other than a registration on any form that
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities), the Company shall, at such time, give each Holder written notice of
such registration in accordance with Section 2(f).  Upon the written request of
a Holder given within five (5) Business Days after delivery of such notice by
the Company, the Company shall, subject to the provisions of Section 1(c)(iii),
use all commercially reasonable efforts to cause to be registered under the Act
all of the Registrable Securities that such Holder requests to be registered.

 

(ii)                                  The Company shall have the right to
terminate or withdraw any registration initiated by it under this
Section 1(c) prior to the effectiveness of such registration whether or not any
Holder has elected to include securities in such registration.  The expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 1(j) hereof.

 

(iii)                               The Company shall not be required under this
Section 1(c) to include any of a Holder’s securities in such underwriting unless
such Holder accepts the terms of the underwriting as reasonably agreed upon
between the Company and the underwriters selected by the Company (or by other
Persons entitled to select the underwriters) and enters into an underwriting
agreement in customary form with such underwriters, and then only in such
quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company.  If the total amount of
securities, including Registrable Securities, requested to be included in such
offering exceeds the amount of securities that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of
Registrable Securities that the underwriters determine in their sole discretion
will not jeopardize the success of the offering.  Any reduction in the number of
Registrable Securities will be made pro rata with the other securities to be
registered on behalf of third parties in such offering.

 

(d)                                 Effect of Failure to File and Obtain and
Maintain Effectiveness of Registration Statement.  If (i) a Registration
Statement covering all of the Registrable Securities required to be covered
thereby and required to be filed by the Company pursuant to Section 1(b) of this
Agreement is (A) not filed with the SEC on or before the Filing Deadline (a
“Filing Failure”) or (B) not declared effective by the SEC on or before the
Effectiveness Deadline (an “Effectiveness Failure”); or (ii) for more than
thirty days in any one calendar year during the applicable Effectiveness Period,
Registrable Securities that have previously been covered by an effective
Registration Statement are no longer covered by an effective Registration
Statement (a

 

4

--------------------------------------------------------------------------------


 

“Maintenance Failure”, and a Filing Failure, Effectiveness Failure and
Maintenance Failure each being referred to herein as a “Failure”) then, in lieu
of the damages to any Holder by reason of such delay in or reduction of its
ability to sell such Registrable Securities (which payments shall be the
exclusive remedies available under this Agreement or under applicable law), the
Company shall pay to each Holder an amount in cash equal to 0.75% of the
aggregate original loan represented by the Registrable Securities included in
such Registration Statement or, in the case of a Filing Failure, the Registrable
Securities required by this Agreement to be included in such Registration
Statement, (i) within five (5) Trading Days of a Failure and (ii) on every
monthly anniversary of such Failure (in each case, on a pro rata basis for
periods less than 30 days) until such Failure is cured or the end of the
Effectiveness Period, whichever is earlier.  The payments to which each Holder
shall be entitled pursuant to this Section 1(d) are referred to herein as
“Registration Delay Payments.” If the Company fails to make Registration Delay
Payments within five (5) Business Days after the date payable, such Registration
Delay Payments shall bear interest at the rate of 18% per annum until paid in
full.  Notwithstanding anything to the contrary herein or in the Loan Agreement,
in no event shall the Company be liable for aggregate Registration Delay
Payments of more than four percent (4%) per annum of the aggregate original loan
represented by the Registrable Securities included in a Registration Statement
that is the subject of a Failure or, in any 30-day period, for Registration
Delay Payments in excess of 0.75% of the aggregate original loan represented by
the Registrable Securities included in a Registration Statement that is the
subject of a Failure.

 

(e)                                  Request for Registration and/or
Underwriting.

 

(i)                                     At any time during an Effectiveness
Period, the Company shall, at the request of the Majority Holders, participate
in an underwritten offering of Registrable Securities by Holders under a
Registration Statement effected pursuant to Section 1(b) hereof, and shall file
any supplements and amendments to such Registration Statement as may be required
by applicable law or rules of the SEC.  At any time after an Effectiveness
Period, if the Company shall receive a written request from the Majority Holders
that the Company effect a registration on Form S-3 with respect to an
underwritten offering of Registrable Securities, the Company shall use
commercially reasonable efforts to file a Registration Statement covering the
Registrable Securities as soon as reasonably practicable after receipt of the
request.  For purposes of this Agreement, a “Demand” shall refer to a Majority
Holders request, pursuant to this Section 1(e), for the Company to
(1) participate in an underwritten offering of Registrable Securities or
(2) effect a registration on Form S-3 with respect to an underwritten offering
of Registrable Securities.  In any underwritten offering under this
Section 1(e), the investment banker or bankers and manager or managers that will
administer the offering will be selected by, and the underwriting arrangements
with respect thereto (including the size of the offering) will be approved by
the Majority Holders; provided, however, that such investment bankers and
managers and underwriting arrangements must be reasonably satisfactory to the
Company.  The Company shall not be required to participate in any underwritten
offering contemplated hereby unless (A) each Holder agrees to sell its
Registrable Securities to be included in the underwritten offering in accordance
with any approved underwriting arrangements and (B) each Holder completes and
executes all reasonable questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-up letters and other documents required under the
terms of such approved underwriting arrangements.  Each Holder shall be
responsible for any underwriting discounts and commissions and fees and expenses
of its own counsel.  The Company shall pay

 

5

--------------------------------------------------------------------------------


 

all expenses customarily borne by issuers in an underwritten offering,
including, but not limited to, filing fees, the fees and disbursements of its
counsel and independent public accountants and any printing expenses incurred in
connection with such underwritten offering.

 

(ii)                                  The Company shall not be required to
participate in or effect any Demand pursuant to this Section 1(e):

 

(1)                                 after the Company has participated in or
effected two (2) Demands (Holders shall be deemed to have forfeited their right
to a Demand if (i) the Majority Holders withdraw their request that the Company
effect a registration on Form S-3 with respect to an underwritten offering of
Registrable Securities and does not, within thirty (30) days of any such
withdrawal, pay all of the Company’s expenses in connection with such
registration or (ii) an underwritten offering that is the subject of a Demand is
terminated subsequent to the marketing thereof);

 

(2)                                 if the Company has participated in or
effected a Demand within the preceding twelve (12) months;

 

(3)                                 during the period starting with the date
sixty (60) days prior to the Company’s good faith estimate of the date of the
filing of, and ending on a date one hundred eighty (180) days following the
effective date of, a Company-initiated registration subject to Section 1(c),
provided that the Company is actively employing in good faith all reasonable
efforts to cause such registration statement to become effective; or

 

(4)                                 if the Company shall furnish to each Holder
a certificate signed by the Company’s Chief Executive Officer or Chairman of the
Board stating that in the good faith judgment of the Board of Directors of the
Company (the “Board”), it would be seriously detrimental to the Company and its
stockholders for the Company to participate in or effect a Demand at such time,
in which event the Company shall have the right to defer such Demand for a
period of not more than one hundred twenty (120) days after receipt of the
request of the Majority Holders.

 

(f)                                   Related Obligations.  Whenever required
under this Section 1 to effect the registration of any Registrable Securities,
except as otherwise expressly provided herein, the Company shall:

 

(i)                                     prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities and use all
commercially reasonable efforts to cause such Registration Statement to become
and remain effective;

 

(ii)                                  prepare and file with the SEC such
amendments and supplements to such Registration Statement and the prospectus
used in connection with such Registration Statement as may be necessary to
comply with the provisions of the 1933 Act with respect to the disposition of
all securities covered by such Registration Statement;

 

(iii)                               furnish to each Holder such number of copies
of a prospectus, including a preliminary prospectus, in conformity with the
requirements of the 1933 Act, and

 

6

--------------------------------------------------------------------------------


 

such other documents as it may reasonably request in order to facilitate the
disposition of Registrable Securities owned by it;

 

(iv)                              if required by applicable law, use all
commercially reasonable efforts to register and qualify the securities covered
by such Registration Statement under such other securities or “blue sky” laws of
such jurisdictions as shall be reasonably requested by each Holder, provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions;

 

(v)                                 with a view to making available to Holders
the benefits of Rule 144:

 

(1)                                 make and keep public information available,
as those terms are understood and defined in Rule 144;

 

(2)                                 file with the SEC in a timely manner all
reports and other documents required of the Company under the 1933 Act and the
1934 Act so long as the Company remains subject to such requirements and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

 

(3)                                 furnish or otherwise make available, as
applicable, to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the 1933 Act and the
1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company and
(iii) such other information as may be reasonably requested to permit Holders to
sell such securities without registration pursuant to Rule 144;

 

(vi)                              in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering; and

 

(vii)                           notify the holder of Registrable Securities
covered by such Registration Statement at any time when a prospectus relating
thereto is required to be delivered under the 1933 Act of the happening of any
event as a result of which the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.

 

Notwithstanding the provisions of this Section 1, the Company shall be entitled
to postpone or suspend the filing, effectiveness or use of, or trading under,
any Registration Statement during any period when (i) the SEC or the national
securities exchange upon which shares of Common Stock are then listed requests
that the Company amend or supplement the Registration Statement or the
prospectus included therein or requests additional information relating thereto,
(ii) the SEC or the national securities exchange upon which shares of Common
Stock are then listed issues a stop order or similar order suspending the
effectiveness or restricting the use of the Registration Statement or initiates
proceedings to issue a stop order or

 

7

--------------------------------------------------------------------------------


 

similar order, (iii) the Board of Directors of the Company in good faith
determines that the Registration Statement, the prospectus included therein, any
amendment or supplement thereto or any document incorporated or deemed to be
incorporated therein contains an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, in light of the circumstances then existing;
provided, however, that the Company uses commercially reasonable efforts to
prepare and file with the SEC such amendments and supplements to the such
Registration Statement or amendment as shall be reasonably necessary to cure
such untrue statement or omission, or (iv) the Company’s management or the Board
in good faith determines that the failure to so postpone or suspend would
require disclosure of material nonpublic information that, if disclosed at such
time, would be materially harmful to the interests of the Company and its
stockholders; provided, further, that such postponement or suspension (A) shall
not exceed a period of forty-five (45) days and (B) shall be exercised by the
Company not more than twice in any twelve (12) month period (for a maximum of
ninety (90) days within any such twelve (12) month period) (each, an “Allowable
Grace Period”).

 

(g)                                  Information from Holders.  It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to this Section 1 with respect to the Registrable Securities of each
Holder that such Holder shall furnish to the Company such information regarding
itself, the Registrable Securities held by it, and the intended method of
disposition of such securities as shall be reasonably required to effect the
registration of such Registrable Securities.

 

(h)                                 Indemnification.  If any Registrable
Securities are included in a Registration Statement under this Agreement:

 

(i)                                     To the fullest extent permitted by law,
the Company will, and hereby does, indemnify, hold harmless and defend each
Holder, the directors, officers, members, partners, employees, agents,
representatives of, and each Person, if any, who controls such Holder within the
meaning of the 1933 Act or the 1934 Act (each, an “Indemnified Person”), against
any losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement or expenses, joint
or several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon:  (A) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered, or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (B) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any

 

8

--------------------------------------------------------------------------------


 

material fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, or
(C) any violation or alleged violation by the Company of the 1933 Act, the 1934
Act, any state securities law, or any rule or regulation thereunder relating to
the offer or sale of the Registrable Securities pursuant to a Registration
Statement (the matters in the foregoing clauses (A) through (C) being,
collectively, “Violations”).  Subject to Section 1(h)(iii), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 1(h)(i):  (A) shall not apply to a Claim by
an Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto, and (B) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person.

 

(ii)                                  In connection with any Registration
Statement in which Holders are participating, Holders severally agree to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 1(h)(i), the Company, each of its directors,
officers, employees and agents and each Person, if any, who controls the Company
within the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or are based upon any Violation, in
each case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information furnished to the
Company by Holders expressly for use in connection with such Registration
Statement; and, subject to Section 1(h)(iii), Holders will severally reimburse
any legal or other expenses reasonably incurred by an Indemnified Party in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 1(h)(ii) and the
agreement with respect to contribution contained in Section 1(i) shall not apply
to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Holders, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that a Holder
shall be liable under this Section 1(h)(ii) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party.

 

(iii)                               Promptly after receipt by an Indemnified
Person or Indemnified Party under this Section 1(h) of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 1(h), deliver to the indemnifying party a written
notice of the commencement thereof, and the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, to assume control
of the defense thereof with counsel mutually satisfactory to the

 

9

--------------------------------------------------------------------------------


 

indemnifying party and the Indemnified Person or the Indemnified Party, as the
case may be; provided, however, that an Indemnified Person or Indemnified Party
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnified Person or Indemnified Party to be
paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding.  In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Majority Holders.  The Indemnified Party or Indemnified Person shall cooperate
fully with the indemnifying party in connection with any negotiation or defense
of any such action or Claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
or Indemnified Person which relates to such action or Claim.  The indemnifying
party shall keep the Indemnified Party or Indemnified Person reasonably apprised
at all times as to the status of the defense or any settlement negotiations with
respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation, and such settlement shall not include
any admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 1(h), except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(iv)                              The indemnification required by this
Section 1(h) shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, promptly following when bills are
received or Indemnified Damages are incurred, and in each case submitted to the
indemnifying party for payment subject to and in accordance with this
Section 1(h).

 

The indemnity agreements contained herein shall be in addition to (A) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (B) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

(i)                                     Contribution.  To the extent any
indemnification by an indemnifying party is prohibited or limited by law, the
indemnifying party agrees to make the maximum contribution with respect to any
amounts for which it would otherwise be liable under Section 1(h) to the fullest
extent permitted by law; provided, however, that:  (i) no Person involved in the
sale of Registrable Securities who is guilty of fraudulent misrepresentation
(within the meaning of

 

10

--------------------------------------------------------------------------------


 

Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
Holder that sells Registrable Securities shall be limited in amount to the
excess of the net amount of proceeds received by such Holder from the sale of
such Registrable Securities pursuant to such Registration Statement over the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

(j)                                    Expenses of Registration.  All expenses
(other than (i) underwriting discounts and commissions relating to the
Registrable Securities that are being sold by Holders and (ii) fees of any
counsel for Holders) that are incurred in connection with registrations, filings
or qualifications pursuant to Sections 1(b) and 1(c), including (without
limitation) all registration, filing and qualification fees, printers’ and
accounting fees, fees and disbursements of counsel for the Company, shall be
borne by the Company.

 

2.                                      MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the Delaware Court of Chancery, or, if no such state court has
proper jurisdiction, the United States District Court for the District of
Delaware, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other parties; provided that a
facsimile signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                                  Entire Agreement; Amendments.  This
Agreement, the Loan Agreement and the other Loan Documents supersede all other
prior oral or written agreements between or among Holders, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the Loan Agreement, the other Loan
Documents and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor Holders makes any representation, warranty, covenant or undertaking
with respect to such matters.  No provision of this Agreement may be amended
other than by an instrument in writing signed by the Company and the Majority
Holders.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.

 

(f)                                   Notices.  Any notices, consents, waivers
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

if to the Company:

 

Clean Energy Fuels Corp.
3020 Old Ranch Parkway, Suite 400
Seal Beach, California 90740
Telephone:  (562) 493-2804
Facsimile:  (562) 493-4956
Attention:  J. Nathan Jensen, Vice President and General Counsel

 

with a copy (for informational purposes only) to:

 

Morrison & Foerster LLP
12531 High Bluff Drive, Suite 100
San Diego, California 92130
Telephone:  (858) 720-5100
Facsimile:  (858) 720-5125
Attention:  Steven G. Rowles, Esq.

 

12

--------------------------------------------------------------------------------


 

if to Green:

 

Green Energy Investment Holdings LLC
c/o Leonard Green and Partners, L.P.
11111 Santa Monica Boulevard, Suite 2000
Los Angeles, California  90025
Tel:  (310) 954-0444
Fax:  (310) 954-0404
Attn:  Usama N. Cortas

 

with a copy (for informational purposes only) to:

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue; Suite 4400
Los Angeles, California  90071
Tel:  (213) 229-7986
Fax:  (213) 229-6986
Attn:  Jennifer Bellah Maguire

 

if to TBP:

 

T. Boone Pickens
c/o Drew A. Campbell
8117 Preston Road, Suite 260
Dallas, Texas  75225
Tel:  (214) 265-4165
Fax:  (214) 750-9773

 

with a copy (for informational purposes only) to:

 

Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, Texas  77002-4995
Tel:  (713) 229-1475
Fax:  (713) 229-7775
Attn:  Stephen Massad

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

13

--------------------------------------------------------------------------------


 

(g)                                  Successors and Assigns.  Neither party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other party.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns (and, with respect to Sections 2(h) and (i),
each other Person entitled to indemnification or contribution pursuant thereto),
and is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

(i)                                     Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Holders have executed this Registration
Rights Agreement to be duly executed as of the date first above written.

 

 

 

COMPANY:

 

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

 

Richard R. Wheeler

 

 

Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

HOLDERS:

 

 

 

 

 

GREEN ENERGY INVESTMENT HOLDINGS LLC

 

 

 

 

By:

Leonard Green & Partners, L.P.

 

 

a Delaware limited partnership

 

 

its manager

 

 

 

 

 

By:

LGP Management, Inc.

 

 

 

a Delaware corporation

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John G. Danhakl

 

 

 

 

John G. Danhakl

 

 

 

 

Executive Vice President and

 

 

 

 

Managing Partner

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Boone Pickens

 

T. Boone Pickens

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------